Citation Nr: 0200689	
Decision Date: 01/17/02    Archive Date: 01/25/02

DOCKET NO.  97-18 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for spinocerebellar 
degeneration.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 1996 and January 1998 rating 
decisions, in which the Muskogee, Oklahoma, Department of 
Veterans Affairs (VA) Regional Office (RO) denied the veteran 
entitlement to service connection for spinocerebellar 
degeneration secondary to exposure to ionizing radiation and 
to a service-connected wound of the lumbar spine.  The Board 
affirmed the RO's denials in February 1999.

The veteran appealed the Board's February 1999 decision to 
the United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(Court).  In December 2000, the Court vacated and remanded 
the Board's decision for the purpose of providing the Board 
an opportunity to readjudicate the veteran's claim pursuant 
to the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§ 5100, 5102, 5103, 5103A, 5107) which substantially alters 
statutory provisions pertinent to the veteran's claim.

In a decision dated in June 2001, the Board denied 
entitlement to service connection for spinocerebellar 
degeneration.  On August 1, 2001, the veteran filed a Notice 
of Appeal with the Court.  Following notice of the veteran's 
death, the Court in an October 2001 Order vacated the Board's 
June 2001 decision and dismissed the veteran's appeal for 
lack of jurisdiction.


FINDINGS OF FACT

1.  The veteran served on active duty from September 1942 to 
October 1945.  He died in October 2001.

2.  By an October 2001 Order by the United States Court of 
Appeals for Veterans Claims, the Board was notified that the 
veteran had died.

CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 2001); 38 C.F.R. § 20.1302 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 2001); 
38 C.F.R. § 20.1302 (2001).

In reaching this determination, the Board intimates no 
opinion as to the merits of any derivative claim brought by a 
survivor of the veteran.  38 C.F.R. § 20.1106 (2001).


ORDER

The appeal is dismissed.



		
	S. L. KENNEDY	
	Member, Board of Veterans' Appeals



 

